            Case 2:19-cr-00035-KJM Document 171 Filed 09/03/21 Page 1 of 3



 1 Steve Whitworth. (SBN: 249111)
   Law Offices of Steve Whitworth
 2 9245 Laguna Springs Drive, Suite 200
   Elk Grove, CA 95758
 3 Telephone: 916-668-5970
   Facsimile: 916-668-5971
 4 Email: steve@stevewhitworth.com

 5 Attorney for Defendant
   Roselle Cipriano
 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9         UNITED STATES OF AMERICA,                       Case No. 2:19-CR-35
10                                         Plaintiff,      STIPULATION REGARDING THE
11                                                         REMOVAL CONDITIONS 8 AND 9 FOR
                              v.                           DEFENDANT ROSELLE CIPRIANO;
12                                                         FINDINGS AND ORDER
           ROSELLE CIPRIANO,
13                                        Defendant.
14
                                                  STIPULATION
15

16
           1. The parties hereby agree to remove condition 8; thereby removing the requirement for
17
              Defendant, Roselle Cipriano to undergo drug testing;
18
           2. The parties further agree to modify condition #9 to remove one of Ms. Cipriano’s third party
19

20            custodians (Clarissa Taveras) as she has moved. The defendant’s mother would remain her

21            sole 3rd party custodian;

22         3. The Defendant remains in compliance with her conditions of release; and
23         4. Pretrial Services is in agreement with the above modifications.
24

25 ///

26
     ///
27
                                                                                                             Page- 1 -




28
     ///

               STIPULATION REGARDING THE REMOVAL CONDITIONS 8 AND 9 FOR DEFENDANT ROSELLE CIPRIANO
          Case 2:19-cr-00035-KJM Document 171 Filed 09/03/21 Page 2 of 3



 1 All other orders not specifically modified herein shall remain in full force and effect.

 2
        IT IS SO STIPULATED.
 3

 4
     Dated: August 31, 2021                                      /s/ Steve Whitworth_____________
 5                                                               Steve Whitworth
                                                                 Counsel for Defendant Roselle Cipriano
 6
     Dated: August 31, 2021                                      /s/ Cameron Desmond____________
 7                                                               Cameron Desmond
 8                                                               Assistant United States Attorney

 9                                       FINDINGS AND ORDER

10          IT IS SO FOUND AND ORDERED
11          Dated: September 3, 2021
12
                                                     _____________________________________
13                                                   CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                                          Page- 2 -




28

            STIPULATION REGARDING THE REMOVAL CONDITIONS 8 AND 9 FOR DEFENDANT ROSELLE CIPRIANO
     Case 2:19-cr-00035-KJM Document 171 Filed 09/03/21 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                            Page- 3 -




28

      STIPULATION REGARDING THE REMOVAL CONDITIONS 8 AND 9 FOR DEFENDANT ROSELLE CIPRIANO
